PRESIDING JUSTICE MILLS, dissenting: The majority reads “any evidence” entirely too literally. “Any” evidence must at least be believable and possess some color of plausibility. Defendant and the victim had a fight. Defendant came off second best. Six days later — at 2 a.m. — defendant went to the residence of his former girlfriend, who was now keeping company with the victim. In his statement to the police, defendant said he went to his former girlfriend’s house to see if the victim was there and to “take care of the problems.” He carried a sawed-off shotgun. He knocked on the front door for 15 minutes, but she didn’t open the door. He kicked the door down. The victim was there and defendant told him that his time was “going to come now.” He shot the victim. And he yelled out to the former girlfriend to “put my baby down because you’re next.” He also yelled, “Wanda, if you’re in there, I got a bullet for you, too.” Can a defendant under these circumstances claim self-defense and voluntary manslaughter? Nonsense. I dissent.